Although the bill prays for the specific performance of a contract relating to personal property, for breach of which there is ordinarily an adequate remedy at law, the court is of opinion that, as the property in question was contracted to a trustee in aid and enforcement of the provisions of a trust mortgage, a court of equity has jurisdiction of the subject matter of the bill. The stock in question was to be transferred upon request; but no request was made upon the intestate during her lifetime. As against a solvent estate, we think this would not render the bill demurrable; and as we construe the bill, no specific allegation of insolvency appears.
Demurrer overruled. *Page 191 
The case then came on for hearing on bill, answer, and proofs.